DETAILED ACTION
Specification
The disclosure is objected to because of the following informalities: 
Lines 12-13 on page 2 and lines 22-23 on page 3 both contain the phrase “the posts and/or rails comprise, in whole or in zinc borate (ZB) wood-based composites”. It is unclear as to whether this phrase is missing a word as the language of this phrase within its respective paragraphs is confusing to the reader.
Appropriate correction is required.
Claim Objections
Claim 5 is objected to because of the following informalities:  
“polyuria” should be corrected to “polyurea” 
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 3 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term "high resin content" in claim 3 is a relative term which renders the claim indefinite.  The term "high resin content" is not defined by the claim, the specification does not The amount of resin within the wood composite material of the posts and rails has been rendered indefinite through the use of the term “high resin content” as there is no standard for one of ordinary skill in the art to determine what percentage of resin content in the engineered wood composite material would be considered to be “high”.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Kuc (US 2008/0230761) in view of Montgomery (US 4,289,302).
Regarding claim 1, Kuc discloses of a system for ranch and rail fencing, comprising:
a post (2 Fig. 1-4) comprising engineered wood composite material ([0027] states that the fence post, which is formed by post member 4, is formed of thermoset materials, wherein the thermoset materials include sawdust, wood flour, and other options, which would make the material an engineered wood composite material); and
a plurality of rails (32 Fig. 3);

Kuc does not explicitly disclose that there are a plurality of posts, nor of the material of rails.
	Montgomery teaches of a fence arrangement that does include a plurality of posts (1, 3 Fig. 1) which are joined together via a plurality of rails (2 Fig. 1).
	It would be prima facie obvious for one of ordinary skill in the art prior to the effective filing date of the claimed invention to simply duplicate the number of posts and rails of Kuc in order to form a fence arrangement in the same manner as Montgomery, in order to section off a desired area with a fence.
The Applicant is reminded that mere duplication of parts (i.e. the posts and rails) has no patentable significance unless a new and unexpected result is produced In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960).
	Further while Kuc does not explicitly disclose what the material of their rails may be, it would be prima facie obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to make the rails out of the same engineered wood composite material as the posts, in order to take advantage of the exceptional mechanical properties of such a material (see [0032] of Kuc).
The Applicant is reminded that it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 277 F.2d 197, 125 USPQ 416 (CCPA 1960).
Regarding claim 3, Kuc discloses wherein the engineered composite material has high resin content (the engineered composite material preferably includes thermoplastic resins [0032]).
Applicant is reminded that it has been held that discovering an optimum value of a result effective variable (i.e. the amount of resin content) involves only routine skill in the art. In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980). 
Regarding claim 6, Kuc does not explicitly disclose wherein the rails are attached to said posts by a non-penetrating mechanical fastener.
Montgomery does teach of the attaching of rails to posts via a non-penetrating mechanical fastener in the form of an adhesive (See Col. 3 lines 39-45 Col. 4 lines 1-2 of Montgomery).
It would be prima facie obvious for one of ordinary skill in the art prior to the effective filing date of the claimed invention to apply an adhesive to the ends of the rails and/or within the rail openings (10 Fig. 4 of Kuc) of the posts of Kuc, as taught by Montgomery, in order to further secure the rails to the posts.
Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Kuc in view of Montgomery, as applied to claim 1 above, in further view of the publication Wood-Vitality gives Fresher-Treated Wood by Smith and Company (http://www.smithandcompany.org/FresherTreated/; hereinafter Smith).
Regarding claim 2, Kuc does not explicitly disclose wherein the engineering composite material is treated with zinc borate, but does disclose that the preserving composition used to treat the composite material can include materials such as sodium borate ([0032]).

Seeing as how Smith states that the zinc borate preservation composition treats the wood by impregnating the wood, and Kuc states that their preservation composition may be impregnated during manufacturing, it would be prima facie obvious for one of ordinary skill in the art prior to the effective filing date of the claimed invention to have replaced the preservation composition of Kuc with the zinc borate composition of Smith, as a simple substitution of one well known preservation composition for another, to yield the predictable result to resist decay via insect and fungi infesting.
Claims 4 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Kuc in view of Montgomery, as applied to claim 1 above, in further view of the publication Wood Deck Waterproofing Featuring AMP 100 by Specialty Products, Inc. (http://specialty-products.com/wp-content/uploads/2015/06/AMP-100-Polyurea-Wood-Deck.pdf; hereinafter SPI).
Regarding claim 4, Kuc nor Montgomery disclose that the engineered composite material is coated or encapsulated.
SPI teaches of a product in the form of aliphatic polyurea (see section titled System) that is coated on outdoor wood in order to waterproof the wood and provide UV resistance (see section titled Solution).
It would be prima facie obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to coat the rails and posts of Kuc with the aliphatic polyurea 
Regarding claim 5, Kuc nor Montgomery disclose that the engineered composite material is coated or encapsulated with an aliphatic polyurea coating.
SPI teaches of a product in the form of aliphatic polyurea (see section titled System) that is coated on outdoor wood in order to waterproof the wood and provide UV resistance (see section titled Solution).
It would be prima facie obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to coat the rails and posts of Kuc with the aliphatic polyurea coating of SPI, in order to provide UV protection and waterproof the fence, thereby increasing the lifespan of the fence.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See attached PTO-892 form.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN J BAYNES whose telephone number is (571)270-1852.  The examiner can normally be reached on M-F 8:30AM-4:30PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/K.J.B./Examiner, Art Unit 3678                                                                                                                                                                                                        
/AMBER R ANDERSON/Supervisory Patent Examiner, Art Unit 3678